Exhibit – 10.19(c)

BSQUARE CORPORATION

FOURTH AMENDED AND RESTATED STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is made as of
                     by and between BSQUARE CORPORATION, a Washington
corporation (the “Company”), and                      (the “Participant”).

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement, on the date of this Agreement the company will award to
Participant                     Restricted Stock Units representing
            (            ) shares of Common Stock (the “Units”). The award of
the Units shall be subject to the terms, definitions and provisions of the
BSQUARE Corporation Fourth Amended and Restated Stock Plan (now and as amended
in the future, the “Plan”) adopted by the Company, which is incorporated in this
Agreement by reference. Unless otherwise defined in this Agreement, the terms
used in this Agreement shall have the meanings defined in the Plan.

2. Payment for the Units. No payment is required for the Units that Participant
is receiving.

3. Vesting Schedule. The Units shall vest as follows: [    ].

4. Forfeiture of Units. If Participant’s employment or contractual relationship
with the Company terminates for any reason, then Participant’s Units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that the Units that
have not already vested will immediately be cancelled. Participant will receive
no payment for Units that are forfeited. Unless otherwise required by applicable
law, the Company determines when Participant’s employment or contractual
relationship with the Company terminates for this purpose.

5. Units Not Transferable. The Units may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will, by the applicable laws of descent and distribution or pursuant to
any qualified domestic relations order, and shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Units or of any right or privilege
conferred hereby contrary to the provisions hereof, or upon the sale or levy or
any attachment or similar process upon the rights and privileges conferred
hereby, the Units shall thereupon terminate and become null and void.

6. Restrictions on Resale. By accepting the Units, Participant agrees not to
sell any shares of Common Stock at a time when applicable laws, Company policies
or an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as Participant’s employment or contractual
relationship with the Company continues and for such period of time after the
termination of such employment or contractual relationship as the Company may
specify.

7. Adjustments. In the case of any stock split, stock dividend or like change in
the nature of shares granted by this Agreement, the number of Units shall be
proportionately adjusted as set forth in the Plan.

8. Settlement of Units. Each of Participant’s Units will be settled when it
vests, unless Participant and the Company have agreed to a later settlement
date. At the time of settlement, Participant will receive one share of Common
Stock for each vested Unit. The Company, at its sole discretion, may



--------------------------------------------------------------------------------

substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement, as further described in the Plan.

9. Participant Acknowledgments. The Participant acknowledges that he or she has
read and understands the terms of this Agreement and the Plan, and that:

(a) The Units are mere bookkeeping entries and, as such, represent only the
Company’s unfunded and unsecured promise to issue shares of Common Stock on a
future date, therefore, as a holder of Units, Participant has no rights other
than the rights of a general creditor of the Company;

(b) The Units carry neither voting rights nor rights to cash dividends, and
Participant has no rights as a shareholder of the Company unless and until
Participant’s Units are settled by issuing shares of Common Stock;

(c) No shares of Common Stock will be distributed to Participant unless
Participant has made acceptable arrangements to pay any withholding taxes that
may be due as a result of the settlement of the Units (with the Company’s
consent, these arrangements may include (i) withholding shares of Common Stock
that otherwise would be issued to Participant when the Units are settled or
(ii) surrendering shares of Common Stock that Participant previously acquired,
in each case, the fair market value of these shares, determined as of the date
when taxes otherwise would have been withheld in cash, will be applied to the
withholding taxes); and

(d) This Agreement does not constitute an employment agreement nor does it
entitle the Participant to any specific employment or to employment for a period
of time and that the Participant’s continued employment, if any, with the
Company shall be at will and is subject to termination in accordance with the
Company’s prevailing policies and any other agreement between the Participant
and the Company.

10. Professional Advice. The acceptance of the Units and the sale of Common
Stock issued pursuant to such Units may have consequences under federal and
state tax and securities laws which may vary depending on the individual
circumstances of the Participant. Accordingly, the Participant acknowledges that
the Participant has been advised to consult his or her personal legal and tax
advisor in connection with this Agreement and the Participant’s dealings with
respect to the Units or the Common Stock.

11. Effect of Agreement. Participant acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Unites and agrees to be bound by the contractual terms as
set forth herein and in the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Units. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail. This
Agreement, including the Plan, constitutes the entire agreement between
Participant and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

BSQUARE CORPORATION By:  

 

Title:  

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF UNITS UNDER SECTION 3
HEREOF SHALL OCCUR ONLY THROUGH CONTINUING SERVICE AS AN EMPLOYEE OF OR SERVICE
PROVIDER TO THE COMPANY. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT
TO CONTINUATION OF SUCH RELATIONSHIP WITH THE COMPANY.

 

PARTICIPANT:  

 

(Signature)

 

(Printed Name)

 

Address:

 

 

 

 

Vesting Commencement Date: